                                                                       Case 2:20-cv-01903-SPL Document 21 Filed 10/02/20 Page 1 of 7



                                                                 1   Brett W. Johnson (#021527)
                                                                     Colin P. Ahler (#023879)
                                                                 2   W. Vinnie Lichvar (#028112)
                                                                     Derek C. Flint (#034392)
                                                                 3   SNELL & WILMER L.L.P.
                                                                     One Arizona Center
                                                                 4   400 E. Van Buren, Suite 1900
                                                                     Phoenix, Arizona 85004-2202
                                                                 5   Telephone: 602.382.6000
                                                                     Facsimile: 602.382.6070
                                                                 6   E-Mail: bwjohnson@swlaw.com
                                                                             cahler@swlaw.com
                                                                 7           vlichvar@swlaw.com
                                                                             dflint@swlaw.com
                                                                 8
                                                                     Anni L. Foster (#023643)
                                                                 9   Office of Arizona Governor Douglas A. Ducey
                                                                     1700 West Washington Street
                                                                10   Phoenix, Arizona 85007
                                                                     Telephone: 602-542-4331
                                                                11   E-Mail: afoster@az.gov
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   Attorneys for Amicus Curiae Douglas A. Ducey,
                                                                     Governor of the State of Arizona
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13
                             LAW OFFICES




                                                                                          IN THE UNITED STATES DISTRICT COURT
                              602.382.6000




                                                                14
                                   L.L.P.




                                                                15                              FOR THE DISTRICT OF ARIZONA

                                                                16
                                                                17   Mi Familia Vota, Arizona Coalition for
                                                                     Change, Ulises Ventura,                         No. 2:20-cv-01903-SPL
                                                                18
                                                                                      Plaintiffs,                    Motion for Leave to File Amicus Brief
                                                                19                                                   in Support of Defendant
                                                                            v.
                                                                20
                                                                     Katie Hobbs, in her official capacity as
                                                                21   Secretary of State for the State of Arizona,

                                                                22                    Defendant.

                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28
                                                                         Case 2:20-cv-01903-SPL Document 21 Filed 10/02/20 Page 2 of 7



                                                                 1          Governor Douglas A. Ducey has a special interest in this litigation and can offer a
                                                                 2   unique perspective to the Court as it considers Plaintiffs’ Emergency Motion for Temporary
                                                                 3   Restraining Order and Preliminary Injunction. (Doc. 2). Specifically, Governor Ducey
                                                                 4   seeks to clarify Plaintiffs’ misleading interpretation of the COVID-19-related executive
                                                                 5   orders. In addition, Governor Ducey has a unique perspective on the election administration
                                                                 6   process, given that he is one of the state officials responsible for approving Arizona’s
                                                                 7   Elections Procedures Manual. See A.R.S. § 16-452. Governor Ducey respectfully requests
                                                                 8   that the Court grant leave to file an amicus brief, which is separately lodged, for
                                                                 9   consideration in this matter. Plaintiffs and Defendant Secretary Katie Hobbs have indicated
                                                                10   that they do not oppose this Motion.1
                                                                11                                           ARGUMENT
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12          District courts have discretion whether to grant leave to file an amicus brief. Jin
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   Ministry of State Sec., 557 F. Supp. 2d 131, 136 (D.D.C. 2008); see also Stuart v. Huff, 706
                             LAW OFFICES

                              602.382.6000




                                                                14   F.3d 345, 355 (4th Cir. 2013) (noting that non-parties have the option to file amicus briefs
                                   L.L.P.




                                                                15   in district court proceedings and that such amici “often make useful contributions to
                                                                16   litigation”). Although there is no Federal Rule of Civil Procedure that applies to motions
                                                                17   for leave to appear as amici in district court, district courts exercising such jurisdiction often
                                                                18   look to Federal Rule of Appellate Procedure 29 for guidance. See, e.g., Am. Humanist Ass’n
                                                                19   v. Md-Nat’l Capital Park & Planning Comm’n, 147 F. Supp. 3d 373, 389 (D. Md. 2015),
                                                                20   reversed on other grounds by Am. Humanist Ass’n v. Md.-Nat’l Capital Park & Planning
                                                                21   Comm’n, 874 F.3d 195 (4th Cir. 2017). In addition, courts generally allow amicus at the
                                                                22   district court level “when the amicus has unique information or perspective that can help
                                                                23   the court beyond the help that the lawyers for the parties are able to provide.” Ryan v.
                                                                24   Commodity Futures Trading Comm’n, 125 F.3d 1062, 1064 (7th Cir. 1997); see also
                                                                25   Barnes-Wallace v. Boy Scouts of Am., 2004 WL 7334945, at *1 (S.D. Cal. 2004) (same).
                                                                26
                                                                     1
                                                                       Pursuant to Federal Rule of Appellate Procedure 29(a)(3) and as directed by the Court’s
                                                                27   Clerk, the Governor has concurrently filed a separate Notice of Lodging Amicus brief, with
                                                                     the Proposed Amicus Brief attached to that document as Exhibit A. The Governor has also
                                                                28   filed the required proposed order.

                                                                                                                  -1-
                                                                        Case 2:20-cv-01903-SPL Document 21 Filed 10/02/20 Page 3 of 7



                                                                 1   The Governor’s unique perspective on this litigation satisfies the standard under Ryan and
                                                                 2   Federal Rule of Appellate Procedure 29.
                                                                 3    I.    Interest of Governor Ducey
                                                                 4          Governor Ducey has broad statutory and constitutional authority to ensure that the
                                                                 5   laws of Arizona are faithfully executed, guide policy decisions, and provide for the health
                                                                 6   and welfare of Arizonans. See e.g., Ariz. Const. art. V, § 4; A.R.S. §§ 26-303, 41-101(A)(1)-
                                                                 7   (7). The Governor is also empowered to defend actions brought against him or his policies.
                                                                 8   See A.R.S. § 41-192(D)(7). During a declared state of emergency, Governor Ducey is
                                                                 9   temporarily granted: (a) “all police power vested in the state by the constitution and laws of
                                                                10   this state in order to effectuate the [emergency management and response] purposes of [Title
                                                                11   26, Chapter 2]; and (b) the authority to “direct all agencies of the state government to utilize
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   and employ state personnel, equipment and facilities for the performance of any and all
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   activities designed to prevent or alleviate actual and threatened damage due to the
                             LAW OFFICES

                              602.382.6000




                                                                14   emergency.” A.R.S. § 26-303(E).
                                   L.L.P.




                                                                15          “As all are painfully aware, our nation faces a public health emergency caused by
                                                                16   the exponential spread of COVID-19.” In re Abbott, 954 F.3d 772, 779 (5th Cir. 2020). In
                                                                17   response and consistent with his mandate, under A.R.S. § 26-301(15), Governor Ducey
                                                                18   declared a state of emergency in “conditions of disaster” or during times of “extreme peril
                                                                19   to the safety of persons.” To date, the Governor has issued more than 40 executive orders
                                                                20   related to COVID-19, including orders related to safe and expanded voting. See State of
                                                                21   Arizona Executive Order No. 2020-50 (July 22, 2020).
                                                                22          Governor Ducey has three important interests in this matter. First, Plaintiffs’ claims
                                                                23   attempt to directly challenge Governor Ducey’s coordinated response to COVID-19 by
                                                                24   making the inaccurate assertion that his response somehow prevented them from obtaining
                                                                25   voter registrations for five months. (Doc. 1 ¶ 58). Governor Ducey has a distinct interest in
                                                                26   defending against challenges to his policies, including any direct or indirect challenge to
                                                                27   properly promulgated emergency orders issued in response to a public health crisis. In
                                                                28   particular, where a party falsely claims that Governor Ducey’s orders have infringed on

                                                                                                                 -2-
                                                                        Case 2:20-cv-01903-SPL Document 21 Filed 10/02/20 Page 4 of 7



                                                                 1   constitutionally protected activities (such as engaging with prospective voters relating to
                                                                 2   registration), Governor Ducey has a strong interest in being heard.
                                                                 3          Second, Plaintiffs essentially ask this Court to issue a parallel emergency order in
                                                                 4   responding to the crisis, notwithstanding the Governor’s statutory authority in this area.
                                                                 5   Governor Ducey has a distinct interest in defending his office’s authority to effectively
                                                                 6   manage the declared emergency, including the scope and interpretation of his executive
                                                                 7   orders, against Plaintiffs’ misinterpretations of the broad protections and preservation of all
                                                                 8   Arizonans’ constitutional rights provided by his emergency orders.
                                                                 9          Third, the Governor has an important interest in preventing chaos in the execution
                                                                10   of state election laws on the eve of the General Election. See Ariz. Const. art. 5, § 4 (the
                                                                11   Governor “shall take care that the laws be faithfully executed”). See Yes on Prop 200 v.
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   Napolitano, 160 P.3d 1216, 1227-29 (App. 2007) (citing Ariz. Const. art. 5, § 4); see also
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   A.R.S. § 16-452(B) (requiring the Governor to approve the Arizona Elections Procedures
                             LAW OFFICES

                              602.382.6000




                                                                14   Manual “before its issuance”). Rather than adapting to the circumstances of COVID-19, as
                                   L.L.P.




                                                                15   other groups did in collecting initiative signatures during the height of the pandemic,
                                                                16   Plaintiffs are asking this Court to effectively assume the Governor’s mandate to manage
                                                                17   emergencies by issuing a judge-made emergency response policy. Worse yet, they are
                                                                18   making this request at the eleventh hour in response to a set of facts that has been well-
                                                                19   known for at least the last six months.
                                                                20          Now, the November 3, 2020 election (“General Election”) is a mere 32 days away.
                                                                21   Voting is already underway. Absentee ballots to military and overseas voters (UOCAVA
                                                                22   voters) have already been mailed and some counties have actually received completed,
                                                                23   voted ballots. Yet Plaintiffs inexplicably decided to bring their claims less than one week
                                                                24   before the voter-registration deadline in A.R.S. § 16-120. Granting the Motion at this late
                                                                25   stage would upend the expectations of all parties with an interest in the election’s
                                                                26   administration, including Governor Ducey, and threaten to introduce disarray. This is
                                                                27   precisely why the Supreme Court has “repeatedly emphasized that lower federal courts
                                                                28   should ordinarily not alter the election rules on the eve of an election.” Republican Nat’l

                                                                                                                 -3-
                                                                        Case 2:20-cv-01903-SPL Document 21 Filed 10/02/20 Page 5 of 7



                                                                 1   Comm. v. Democratic Nat’l Comm., 140 S. Ct. 1205, 1206 (2020). Governor Ducey has an
                                                                 2   interest in clarifying any misstatements about the executive orders and ensure that the
                                                                 3   integrity of the General Election is maintained.
                                                                 4   II.    The Matters Asserted in the Amicus Brief Are Useful and Relevant to the
                                                                 5          Disposition of this Case.

                                                                 6          Governor Ducey’s unique perspective on his COVID-19-related executive orders
                                                                 7   will be useful to this Court, given that those orders are at the heart of Plaintiffs’ claims in
                                                                 8   this litigation. His unique perspective on the election administration process will be
                                                                 9   similarly useful to the Court. Moreover, Governor Ducey’s amicus brief will assist the Court
                                                                10   in resolving this matter because it connects his perspective to the relevant legal standard,
                                                                11   showing how the COVID-19-related executive orders did not actually burden Plaintiffs’
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   rights, and how the election administration process would be severely impacted by their
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   requested relief. Thus, Governor Ducey has satisfied the standard for filing an amicus brief
                             LAW OFFICES

                              602.382.6000




                                                                14   in this Court
                                   L.L.P.




                                                                15                                         CONCLUSION
                                                                16          Governor Ducey brings unique perspectives to this litigation that will assist the Court
                                                                17   in resolving the issues before it. Therefore, Governor Ducey respectfully requests that the
                                                                18   Court grant leave to file the proposed amicus brief, which is separately and concurrently
                                                                19   lodged with the Court, for consideration in this matter.
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                                 -4-
                                                                     Case 2:20-cv-01903-SPL Document 21 Filed 10/02/20 Page 6 of 7



                                                                 1      DATED this 2nd day of October, 2020.
                                                                 2                                                 SNELL & WILMER L.L.P.
                                                                 3                                             By: s/ Brett W. Johnson
                                                                 4                                                 Brett W. Johnson
                                                                                                                   Colin P. Ahler
                                                                 5                                                 W. Vinnie Lichvar
                                                                                                                   Derek C. Flint
                                                                 6                                                 One Arizona Center
                                                                                                                   400 E. Van Buren, Suite 1900
                                                                 7                                                 Phoenix, Arizona 85004-2202
                                                                                                                   Attorneys for Amicus Curiae Douglas
                                                                 8                                                 A. Ducey

                                                                 9                                             By: s/ Anni L. Foster
                                                                                                                  Anni L. Foster
                                                                10                                                OFFICE OF ARIZONA GOVERNOR
                                                                                                                  DOUGLAS A. DUCEY
                                                                11                                                1700 West Washington Street
                                                                                                                  Phoenix, Arizona 85007
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13
                             LAW OFFICES

                              602.382.6000




                                                                14
                                   L.L.P.




                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                        -5-
                                                                       Case 2:20-cv-01903-SPL Document 21 Filed 10/02/20 Page 7 of 7



                                                                 1
                                                                 2
                                                                                                 CERTIFICATE OF SERVICE
                                                                 3
                                                                           I hereby certify that on October 2, 2020 I electronically transmitted the attached
                                                                 4
                                                                     document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
                                                                 5
                                                                     Notice of Electronic Filing to the CM/ECF registrants on record in this matter.
                                                                 6
                                                                 7
                                                                     s/ Tracy Hobbs
                                                                 8
                                                                 9
                                                                10
                                                                11
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13
                             LAW OFFICES

                              602.382.6000




                                                                14
                                   L.L.P.




                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                               -6-
